--------------------------------------------------------------------------------

 
Exhibit 10.3



AMENDMENT NO. 1 TO AT-THE-MARKET ISSUANCE SALES AGREEMENT
 
April 5, 2017                              
 
FBR Capital Markets & Co.
1300 North 17th Street, Suite 1400
Arlington, VA 22209


MLV & Co.  LLC
299 Park Avenue, 7th Floor
New York, NY  10171
 
Ladies and Gentlemen:
 
Oramed Pharmaceuticals Inc. (the “Company”), and MLV & Co. LLC (“MLV”), are
parties to that certain At-the-Market Issuance Sales Agreement dated April 2,
2015 (the “Original Agreement”). All capitalized terms not defined herein shall
have the meanings ascribed to them in the Original Agreement.  Whereas MLV
desires to resign as sales agent and the Company desires to appoint FBR Capital
Markets & Co. (“FBR”) as sales agent, the parties, intending to be legally
bound, hereby amend the Original Agreement as follows:
 

1.
All references to “MLV & Co. LLC” set forth in the Original Agreement are
revised to read “FBR Capital Markets & Co.” All references to “MLV” shall be
replaced with “FBR.”




2.
The second paragraph of Section 1 of the Original Agreement is hereby amended to
replace:



“The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Securities and Exchange
Commission (the “Commission”), a registration statement on Form S-3 (File No.
333-193557), including a base prospectus, relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”). The Company has prepared a prospectus supplement to
the base prospectus included as part of such registration statement specifically
relating to the Placement Shares (the “Prospectus Supplement”). The Company will
furnish to MLV, for use by MLV, copies of the base prospectus included as part
of such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares. Except where the context otherwise requires,
such registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, is herein called
the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated or deemed incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).



--------------------------------------------------------------------------------

With,


“The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Securities and Exchange
Commission (the “Commission”), a registration statement on Form S-3 (File No.
333-215525), including a base prospectus, relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”). The Company has prepared a prospectus supplement to
the base prospectus included as part of such registration statement specifically
relating to the Placement Shares (the “Prospectus Supplement”). The Company will
furnish to FBR, for use by FBR, copies of the base prospectus included as part
of such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares. Except where the context otherwise requires,
such registration statement, and any post-effective amendment thereto, including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the Securities Act, is herein called the “Registration Statement.”
The base prospectus, including all documents incorporated or deemed incorporated
therein by reference to the extent such information has not been superseded or
modified in accordance with Rule 412 under the Securities Act (as qualified by
Rule 430B(g) of the Securities Act), included in the Registration Statement, as
it may be supplemented by the Prospectus Supplement, in the form in which such
base prospectus and/or Prospectus Supplement have most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities
Act, is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated or deemed incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).



3.
All references to “April 2, 2015” set forth in Schedule I and Exhibit 7(l) of
the Original Agreement are revised to read “April 2, 2015 (as amended by
Amendment No. 1 to At-the-Market Issuance Sales Agreement, dated April 5,
2017)”.



2

--------------------------------------------------------------------------------

4.
Section 14 of the Original Agreement is hereby amended to replace,

 
“MLV & Co.  LLC
1301 Avenue of the Americas, 43rd Floor
New York, New York 10019

Attention:
General Counsel

Telephone:
(212) 542-5880

Email:
mlvlegal@mlvco.com



with a copy (which shall not constitute notice) to:
 
LeClairRyan, A Professional Corporation
885 Third Avenue
New York, NY 10022

Attention:
James T. Seery

Telephone:
(973) 491-3315

Email:
james.seery@leclairryan.com”



With,
 
“FBR Capital Markets & Co.
1300 North 17th Street, Suite 1400
Arlington, VA 22209

Attention:
Legal Department

Email:
atmadmin@fbr.com



with a copy (which shall not constitute notice) to:


Duane Morris LLP
One Riverfront Plaza
1037 Raymond Boulevard, Suite 1800
Newark, NJ 07102

Attention:
James T. Seery

Email:
JTSeery@duanemorris.com”

 

5.
Schedule 3 is hereby amended to replace,



“MLV


Randy Billhardt
rbillhardt@mlvco.com
Ryan Loforte
rloforte@mlvco.com
Patrice McNicoll
pmcnicoll@mlvco.com
Miranda Toledano
mtoledano@mlvco.com



With a copy to mlvatmdesk@mlvco.com”


3

--------------------------------------------------------------------------------

With,
“FBR


Patrice McNicoll
pmcnicoll@fbr.com
Matthew Feinberg
mfeinberg@fbr.com
Ryan Loforte
rloforte@fbr.com



With a copy to atmadmin@fbr.com.”



6.
Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.




7.
Entire Agreement; Amendment; Severability. This Amendment No. 1 to Sales
Agreement together with the Original Agreement (including all schedules and
exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement, and the reference to “time of
execution of this Agreement” set forth in Section 13(a) shall continue to refer
to the time of execution of the Original Agreement.




8.
Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.




9.
Waiver of Jury Trial. The Company, MLV and FBR each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.




10.
Counterparts. This amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed amendment by one party to
the other may be made by facsimile transmission.



Pursuant to the foregoing, FBR also assumes all of MLV’s obligations, if any,
pursuant to that certain letter agreement between MLV and the Company dated
April 2, 2015.
 
[Signature Page Follows]


4

--------------------------------------------------------------------------------



If the foregoing correctly sets forth the understanding among the Company, MLV
and FBR, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company, MLV and FBR.



 
Very truly yours, 
           
ORAMED PHARMACEUTICALS INC. 
           
By:
/s/ Nadav Kidron
   
Name:
Nadav Kidron
   
Title:
Chief Executive Officer
           
MLV & CO. LLC 
           
By:
/s/ Patrice McNicoll
   
Name:
Patrice McNicoll
   
Title:
Chief Executive Officer
           
FBR CAPITAL MARKETS & CO. 
           
By:
/s/ Patrice McNicoll
   
Name:
Patrice McNicoll
   
Title:
Co-Head of Capital Markets
 

 
[Signature Page to Amendment No. 1]
 

--------------------------------------------------------------------------------